Citation Nr: 1207253	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-30 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service in the Army from December 1980 to April 1985 with subsequent service in the National Guard, with periods of active duty and/or active duty training, to include in June 1986, January 1987, and June 1987, and from September 1987 to January 1988, November 1990 to April 1991, and April 1992 to July 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In August 2010, the Board remanded the present matter for additional development and due process concerns. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In August 2010, the Board remanded the Veteran's claim to obtain all available service records.  The remand directed that the Veteran's National Guard unit, the Records Management Center (RMC), and the National Personnel Records Center (NPRC) should all be contacted.  Review of the record indicates that the Veteran's National Guard records were associated with the claims file.  Unfortunately, the record is still absent any service records associated with the Veteran's Army service aside from his 1985 separation physical, and it does not appear that the NPRC or RMC were contacted as directed.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the claims must unfortunately be remanded for compliance with the August 2010 remand instruction.

Additionally, further development is needed on the claims of service connection for hearing loss and tinnitus.  Specifically, an opinion is needed to determine whether the Veteran's hearing loss and tinnitus are related to service.  The Board acknowledges that the record includes opinions on the Veteran's left ear hearing loss and his tinnitus from two medical professionals.  However, these opinions have little if any probative value, as the private physician failed to provide a rationale for his opinion, and did not have record of the Veteran's normal hearing following separation from active duty; and the VA examiner appeared to rely in part on another Veteran's audiometric findings.  Thus, a new, probative opinion is needed.  

In reviewing the claims file, it is also noted that the Veteran reported receiving treatment from a Dr. Michael McQueen, and records were requested from Dr. McQueen from 2001-2004.  A response was received that the doctor did not have any records for the specified time period.  However, this leaves the reader with the question of whether any treatment records were held by the doctor, particularly in light of the fact that the doctor sent a letter in 2006.  As such, another letter should be sent to Dr. McQueen requesting any records he has describing treatment of the Veteran.

It is also noted that the Veteran has reported developing hemorrhoids in AIT in 1981, and at his VA examination in 2004, he indicated that he had undergone hemorrhoid surgery on several occasions.  Unfortunately, no records of any hemorrhoid surgery or treatment has been identified or obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all of the Veteran's service treatment records by contacting the appropriate sources, to include by contacting the RMC and the NPRC.  A negative response should be requested if no records are available. 

If after the above steps have been taken VA concludes that it is reasonably certain that further efforts to obtain the records associated with the Veteran's Army service would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  The notice should identify the records VA was unable to obtain, an provide an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.

2.  Ask the Veteran about the existence and location of any medical records pertaining to the hemorrhoids, left shoulder disorder, left ear hearing loss, or tinnitus.  He should specifically identify when he underwent hemorrhoid surgery.  Request any reported records.

3.  Contact Dr. McQueen once again and request any records he has from treating the Veteran at any time.

4.  Obtain opinions from an appropriate medical professional to determine the nature and likely etiology of the Veteran's currently diagnosed hearing loss in the left ear and tinnitus.  

The medical professional should provide an opinion as to whether it is at least as likely as not that the hearing loss in the Veteran's left ear (i) onset in, (ii) was aggravated by, or (iii) was caused by active duty or by a period of active duty for training.  The medical professional is notified that service connection for hearing loss is not precluded where hearing was within normal limits at separation pursuant to 38 C.F.R. § 3.385.

The medical professional should address whether it is at least as likely as not that the Veteran's diagnosed tinnitus (i) onset in, (ii) was aggravated by, or (iii) was caused by active duty or by a period of active duty for training.  

A complete rationale for any opinion expressed should be provided; and the examiner should specifically address the audiometric findings reported in the August 1985 Reserve enlistment physical, as well as the VA examination report from January 2009 and Dr. McQueen's letter from 2006.  

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2010).

_________________________________________________
M. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


